DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Herein, "the previous Office action" refers to the non-final rejection of 28 May 2021.

Amendments Received
Amendments to the claims were received and entered on 30 Aug 2021.

Status of the Claims
Canceled: 1–20
Examined herein: 21–37

Withdrawn Rejections
The rejection of claims 21–37 on the ground of nonstatutory double patenting over claims 1–17 of U.S. Patent No. 9,977,860 is hereby withdrawn in view of Applicant's amendments; the claims in '860 no longer anticipate the instant claims.
The rejection of claims 21–37 under 35 USC § 103 over Wittwer, Gabarro, MathWorks and Lerner is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches "subtracting an offset from each peak … [that] is based on a selected valley proximate to the given peak" (Reply, p. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21–37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wittwer, et al. (Clinical Chemistry 2003; on IDS of 17 Jul 2018); Gabarro, et al. (Analytical Biochemistry 1978; on IDS of 17 Jul 2018); MathWorks, Inc. (Curve Fitting Toolbox 2004; on IDS of 17 Jul 2018); and Robbins, et al. (US 2011/0238323).
The explanation of the correspondence among Wittwer, Gabarro, MathWorks and the claimed limitations is substantially identical to that presented in the previous Office action.
Claim 21 is directed to a method comprising:
a.	"physically dissociating …"
b.	"operating a emission detector to measure intensities …"
c.	"interpolate the measured intensities of light …"
i.	"providing a user interface … to display a plurality of data points …"
ii.	"the user interface also providing for user-specified marking of data points ..."
iii.	"causing the processor to apply a weighting function to the user-marked data points …"
d.	"generate a differential dissociation curve …"
e.	"generate an adjusted differential dissociation curve …"
f.	"generate the adjusted differential dissociation curve on a machine display"
Wittwer teaches a method of determining the melting curve of a DNA sample, comprising:

b.	measuring a melting curve: the fluorescence intensity of the PCR sample at a range of temperatures (p. 854 § "Melting Curve Acquisition"); the fluorescent dyes used by Wittwer (p. 854 § "PCR Protocol") have the claimed characteristic of being bound to the DNA until the DNA melts and dissociates
c.	—
i.	a user interface that displays the melting curve (p. 854 § "Melting Curve Analysis"; p. 857, Fig. 3)
ii.	—
iii.	—
d.	calculating a derivative melting curve from the Savitzky-Golay polynomials at each point in the melting curve (p. 854 § "Melting Curve Analysis")
e.	normalizing the fluorescence intensity values to "the percentage of fluorescence between the top and bottom baselines at each acquisition temperature" (loc. cit.); setting 0% intensity to the "bottom baseline" necessitates subtracting that baseline from the intensity measurement data
f.	displaying the derivative melting curve (e.g. p. 856, Fig. 2)
Wittwer does not teach acquiring a melting curve at unequal temperature intervals, nor does Wittwer teach the "interpolate" or the "generate an adjusted differential dissociation curve" steps.
Gabarro teaches interpolating optical measurements of DNA melting to equally-spaced temperature intervals (p. 312 § “Interpolation of data”) (step c), implying that the data were acquired at unevenly-spaced temperature intervals (step b).  Since the data in Wittwer are fluorescence intensity measurements versus temperature, applying the interpolation procedure of Gabarro to the data in 
Wittwer teaches that the melting curve data are analyzed using computer software, and that the software includes the capability of defining sets of points within a temperature range (p. 854 § "Melting Curve Analysis": "defining linear baselines before and after the melting transition of each sample").  Neither Wittwer nor Gabarro teaches a "user interface [] providing for user-specified marking of data points within a neighborhood or region, around or in proximity to a particular temperature of the plurality of temperatures" (step c.ii) and "apply[ing] a weighting function to the user-marked data points to generate a new data sample value to be included in the set of interpolated intensities" (step c.iii). 
MathWorks teaches a user interface for preprocessing data and fitting curves to those data.  The interface allows the user to "specify a range or domain of data to include" (p. 2-30); when applied to the melting curve of Wittwer and Gabarro, this constitutes marking a temperature range (step c.ii).  A piecewise cubic spline polynomial curve, which is the same kind of curve used by Gabarro, can then be fit to the included data (p. 3-69), which constitutes "apply[ing] a weighting function to the user-marked data points to generate a new sample value to be included in the set of interpolated intensities" (step c.iii).  Such steps are useful for excluding unimportant, noisy or erroneous data.  Wittwer implicitly teaches selecting and analyzing only a range of temperatures within the melting curve data: Fig. 3A shows that raw melting data were acquired over 70–90°C, but the subsequent analysis in Figs. 3B–D limits the temperature range to 81–89°C, the specific range in which the melting transition occurs.
The combination of Wittwer, Gabarro and MATLAB teaches acquiring and analyzing a melting curve from emission data, including modifying the melting curve by subtracting a baseline, but does not teach that the baseline is subtracted "from each peak" or that the baseline "is based on a selected valley proximate to the given peak".
W, a fit between the pre-defined function and the experimental melting curve F(T) may be calculated" (0080).  Robbins teaches that from this fit, a deviation function is established that "may quantify the extent to which the experimental melting curve F(T) deviates from the pre-defined function as a function of temperature" (0073).  Robbins further teaches that "the deviation function E(T) may be analyzed to determine whether it includes a valid melt transition region" (0144), and then "identifying a single pair of temperature regions (Tlow, Thigh) bracketing a single melting transition" within the window (0159).  These temperature regions represent "a low background region before a melting transition and a high background region after the melting transition" (0157).  "The temperature regions identified using [this] method may be used to seed an automated background subtraction process" (0153).  Hence, Robbins teaches identifying a single peak within one or more peaks of a derivative melting curve (0071: "melting curves comprising multiple melting transitions), identifying the local minima that bracket the single melting peak, and then subtracting a baseline based on these local minima (0148–0151).
Claim 28 is directed to a system that implements the method of claim 21, and claim 32 is directed to a computer-readable medium comprising software for performing the method of claim 21.  Wittwer teaches a system comprising a LightCycler instrument and computer software (p. 854 §§ "Melting Curve Acquisition" and "Melting Curve Analysis") for performing the method, and execution of software on a computer necessitates the existence of a computer-readable medium containing that software.  MathWorks also teaches implementing data visualization and analysis procedures using software.
With respect to claims 22 and 29, Wittwer teaches identifying a peaks in each derivative melting curve (p. 856, top of col. 1).

With respect to claim 24 and 34, Gabarro teaches computing a spectral density of the interpolated melting curve (p. 314), which is equivalent to a power spectrum of the curve.  Gabarro teaches using the spectral density to reduce noise in the data by applying "a classical low-pass filter" (i.e. by eliminating frequencies above "a predetermined [frequency] threshold") (loc. cit.) (step d).  Gabarro teaches that "proper analysis of the experimental results requires the elimination of unwanted noise and the optimum reconstruction of the desired signal" using the power spectrum filtering, a process that itself requires interpolating the data into evenly-spaced points.
With respect to claims 25 and 35, Wittwer teaches calculating a first-order (p. 855, Fig. 1) derivative of the Savitzky-Golay polynomials.
With respect to claims 26 and 36, Gabarro teaches that computing a power spectrum of the data includes performing a Fourier transform of the data into the frequency domain (p. 313 § “Profile smoothing”).
With respect to claim 27, Wittwer teaches measuring the fluorescence emission of a plurality of samples (p. 857, Fig. 3A).
With respect to claim 31, Robbins teaches "temperature regions where the deviation function E(T) is less than the threshold may be identified as background regions" (0161).
With respect to claim 37, Wittwer teaches that the DNA melting curve is generated in association with a PCR process (Abstract).
An invention would have been obvious to one of ordinary skill in the art if some motivation or teaching in the prior art would have led a person to modify prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have modified the method of DNA 
At the time of invention, said practitioner also would have been motivated to add steps whereby a user interface is used to select data points for inclusion in further data analysis, including fitting with piecewise cubic splines, as taught by MathWorks, to the method of Wittwer and Gabarro, because such steps are useful for excluding unimportant, noisy or erroneous data.  Given that MathWorks teaches that these data preprocessing steps can be applied to any kind of data, and that Wittwer teaches a computer interface whereby melting curve data are analyzed and visualized, said practitioner would have readily predicted that the combination would successfully result in a method in which a user interface is used to select a range of melting data, and interpolation is performed on those selected data points.

The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631